Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 1 of 19 Page ID #:630




    1 BAKER & HOSTETLER LLP
      Matthew C. Kane, Esq. (SBN 171829)
    2   Email: mkane@bakerlaw.com
      11601 Wilshire Boulevard, Suite 1400
    3 Los Angeles, CA 90025
      Tel: (310) 820-8800
    4 Fax: (310) 820-8859

    5 BAKER & HOSTETLER LLP
      Sylvia J. Kim, Esq. (SBN 258363)
    6   Email: sjkim@bakerlaw.com
      Transamerica Pyramid
    7 600 Montgomery Street, Suite 3100
      San Francisco, CA 94111
    8 Tel: (415) 659-2600
      Fax: (415) 659-2601
    9
        MCGUIREWOODS LLP
   10 Amy E. Beverlin, Esq. (SBN 284745)
          Email: abeverlin@mcguirewoods.com
   11 Kerri H. Sakaue, Esq. (SBN 301043)
          Email: ksakaue@mcguirewoods.com
   12 1800 Century Park East, 8th Floor
        Los Angeles, CA 90067-1501
   13 Tel: (310) 315-8200
        Fax: (310) 315-8210
   14
        Attorneys for Defendant
   15 OLD DOMINION FREIGHT LINE, INC.

   16
                              UNITED STATES DISTRICT COURT
   17
                             CENTRAL DISTRICT OF CALIFORNIA
   18
      TAI HANG and ROBERT CANALES,               CASE NO. 5:21-cv-00287-JWH-KK
   19 on behalf of themselves and all others
      similarly situated,                        DEFENDANT’S SUPPLEMENTAL
   20                                            REQUEST FOR JUDICIAL NOTICE
                    Plaintiffs,                  IN SUPPORT OF MOTION TO
   21                                            DISMISS AND/OR STRIKE
              vs.                                PORTIONS OF PLAINTIFFS’
   22                                            THIRD AMENDED COMPLAINT
                                                 PURSUANT TO FED. R. CIV. P.
   23 OLD DOMINION FREIGHT LINE,                 12(b)(6) AND/OR 12(f)
        INC., a Virginia corporation; and DOES
   24 1 to 100, inclusive,
                                                 Date:     October 1, 2021
   25               Defendants.                  Time:     9:00 a.m.
                                                 Crtrm.:   2
   26                                            Judge:    Hon. John W. Holcomb

   27

   28
          DEFENDANT’S SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
        DISMISS AND/OR STRIKE PORTIONS OF PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                                   FED. R. CIV. P. 12(b)(6) AND/OR 12(f)
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 2 of 19 Page ID #:631




    1             SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE
    2

    3 TO     THE HONORABLE JOHN W. HOLCOMB, UNITED STATES
    4 DISTRICT JUDGE, AND TO PLAINTIFFS AND THEIR ATTORNEYS OF

    5 RECORD:

    6

    7        Defendant Old Dominion Freight Line, Inc. (“ODFL” or “Defendant”) hereby
    8 submits the following supplemental request for judicial notice, pursuant to Fed. R.

    9 Evid. 201(b) and (d), in support of its Motion to Dismiss and/or Strike portions of
   10 Plaintiffs’ Third Amended Class Action (FRCP Rule 23) Complaint Pursuant to Fed.

   11 R. Civ. P. Rule 12(b)(6) and/or 12(f) (Dkt. #20):

   12

   13        Exhibit G: August 24, 2021 Order entered in Hines v. Constellis Integrated
   14                     Risk Management Servs., et al., United States District Court,
   15                     Central District of California Case No. 2:20-cv-06782 JWH
   16                     (PLAx), Dkt. #47 therein.
   17

   18        ODFL’s request is made pursuant to Fed. R. Evid. 201(b) and (d) on the
   19 grounds that the foregoing document is a proper subject for judicial notice because it

   20 is a record of this Court and/or its contents are not subject to reasonable dispute and

   21 it is capable of accurate and ready determination by resort to sources whose accuracy

   22 cannot reasonably be questioned.

   23 ///

   24 ///

   25 ///

   26 ///

   27 ///

   28 ///
                                                 1
          DEFENDANT’S SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
        DISMISS AND/OR STRIKE PORTIONS OF PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                                   FED. R. CIV. P. 12(b)(6) AND/OR 12(f)
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 3 of 19 Page ID #:632




    1 DATED: September 17, 2021          BAKER & HOSTETLER LLP
                                         MCGUIREWOODS LLP
    2

    3
                                         By:         /s/ Sylvia J. Kim
    4                                                Matthew C. Kane | Sylvia J. Kim
    5
                                                     Amy E. Beverlin | Kerri H. Sakaue
                                               Attorneys for Defendant
    6                                          OLD DOMINION FREIGHT LINE, INC.
    7

    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                2
          DEFENDANT’S SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
        DISMISS AND/OR STRIKE PORTIONS OF PLAINTIFFS’ THIRD AMENDED COMPLAINT PURSUANT TO
                                   FED. R. CIV. P. 12(b)(6) AND/OR 12(f)
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 4 of 19 Page ID #:633
                                                                                 Exhibit G



        1
        2
        3
        4
        5
        6
        7
        8                     UNITED STATES DISTRICT COURT
        9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
       10
       11   DELVIN HINES, on behalf of himself      Case No. 2:20-cv-06782 JWH PLAx
              and all others similarly situated,
       12
                        Plaintiff,                  ORDER GRANTING
       13
                  v.                                DISMISS THE SECOND
       14                                           AMENDED COMPLAINT [ECF
            CONSTELLIS INTEGRATED RISK              No. 38]
       15     MANAGEMENT SERVICES, a
              Delaware corporation;
       16   CENTERRA SERVICES
              INTERNATIONAL, INC., a
       17     Delaware corporation;
            CENTERRA GROUP, LLC, a forfeited
       18     Delaware limited liability company;
            MICHAEL CHANDLESS, an
       19     individual; and
            DOES 1 through 100, inclusive,
       20
                        Defendants.
       21
       22
       23
       24
       25
       26
       27
       28




                                                                                 Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 5 of 19 Page ID #:634
                                                                                               Exhibit G



        1         Before the Court is the motion of Defendants Constellis Integrated Risk
        2   Management Services; Centerra Services International, Inc.; and Centerra
        3   Group LLC to dismiss the Second Amended Complaint1 pursuant to
        4   Rule 12(b)(6)of the Federal Rules of Civil Procedure and to strike portions of the
        5   Amended Complaint pursuant to Rule 12(f).2 The Court finds this matter
        6   appropriate for resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15.
        7   After considering the papers filed in support and in opposition, 3 the Court
        8   GRANTS the Motion, as set forth herein.
        9                                 I. BACKGROUND
       10         The parties are familiar with the facts alleged in the Amended
       11   Complaint.4 To summarize briefly, Plaintiff Delvin Hines worked as a security
       12   guard for Defendants from March 2002 until October 2020. 5 Hines alleges that
       13   Defendants failed to pay overtime, failed to pay minimum wages, failed to give
       14   rest or meal breaks, and failed to provide accurate wage statements in violation
       15   of various provisions of California law.6
       16         On May 28, 2020, Hines commenced this wage and hour class action in
       17   the Los Angeles County Superior Court. Defendants removed the action to this
       18   court on July 29, 2020.7 On August 5, 2020, Defendants moved to dismiss
       19
       20
       21
            1
       22   2

       23   No. 38].
            3
                  The Court considered the following papers in connection with the
       24   Motion: (1) the Motion (including its
       25
            4
       26
            5
                  Id. at ¶ 10.
       27   6
                  Id.
       28   7
                  See generally Notice of Removal [ECF No. 1].

                                                    -2-


                                                                                               Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 6 of 19 Page ID #:635
                                                                                             Exhibit G



                                       8
        1                                  On September 25, 2020, the Court (the Honorable
        2   Percy Anderson presiding) granted that motion with leave to amend. 9 On
        3   September 25, 2020, this action was transferred to this Court by order of the
        4   Chief Judge.10
        5         Hines filed his First Amended Complaint on October 9, 2020.11 On
        6   November 10, 2020, the Court approved th
        7   leave to file a second amended complaint. Hines filed the operative Amended
        8   Complaint on January 8, 2021. On January 21, 2021, the Court approved the
        9                                            t Michael Chandless from this action,
       10   without prejudice.12
       11         Hines asserts the following seven claims for relief in his Amended
       12   Complaint: (1) Failure to Pay Overtime Wages, Cal. Lab. Code § 510;
       13   (2) Failure to Pay Minimum Wages, Cal. Lab. Code § 1197; (3) Failure to
       14   Provide Meal Periods or Compensation in Lieu Thereof, Cal. Lab. Code
       15   § 226.7; (4) Failure Provide Rest Periods or Compensation in Lieu Thereof,
       16   Cal. Lab. Code § 226.7; (5) Wage Statement Violations, Cal. Lab. Code
       17   § 226(a); (6) Waiting Time Penalties, Cal.
       18   Competition, Cal. Bus. & Prof. Code §§ 17200 et seq.13
       19         Defendants filed the instant Motion on January 22, 2021. Hines opposed
       20   on February 5, and Defendants replied on February 12.
       21
       22
            8
       23         See
            No. 11].
       24   9
                  See Order Granting the Fi
            No 26].
       25   10
                  See Order of the Chief Judge (#20-129) [ECF No 27].
       26   11
                  First Am. Compl. (the
            12
       27         See Order Granting Joint Stipulation to Dismiss Individual Def. Michael
            Chandless [ECF No. 37].
       28   13
                  See generally Amended Complaint.

                                                    -3-


                                                                                             Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 7 of 19 Page ID #:636
                                                                                                   Exhibit G



        1                                  II. LEGAL STANDARD
        2   A.    Motion to Dismiss
        3         A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil
        4   Procedure tests the legal sufficiency of the claims asserted in a complaint.
        5   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). In ruling on a Rule 12(b)(6)
        6                                                  are taken as true and construed in the
        7
        8   County of San Francisco, 277 F.3d 1114, 1120 (9th Cir. 2002). Although a
        9   complaint attacked by a Rule 12(b)(6) mo                            detailed factual
       10                                                                                     Bell
       11   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
       12         To state a plausible claim for re
       13   sufficient allegations of un                               its legal conclusions. Starr
       14   v. Baca, 652 F.3d 1202, 1216 (9th Cir. 20
       15   enough to raise a right to relief above the speculative level on the assumption
       16   that all the allegations in the complaint are
       17   Twombly, 550 U.S. at 555 (citations and footnote omitted). Accordingly, to
       18   survive a motion to dismiss, a complain                             ent factual matter,
       19   accepted as true, to state a claim to reli
       20   means that a plaintiff must plead suffici
       21   to draw the reasonable inference that the defendant is liable for the misconduct
       22              Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks
       23
       24   but it asks for more than a sheer possibility that a defendant has acted
       25   unlawfully. Where a complaint pleads facts that are
       26                                                e line between possibility and plausibility
       27                                  Id. at 678 (quoting Twombly, 550 U.S. at 556). A
       28

                                                         -4-


                                                                                                   Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 8 of 19 Page ID #:637
                                                                                               Exhibit G



        1   more than the mere possibi                         Id.
        2   motion to dismiss, courts are generally circumscribed to considering arguments
        3                                          McKinley v. Southwest Airlines Co., 2015
        4   WL 2431644, at *2 (2015) (quoting Cervantes v. City of San Diego, 5 F.3d 1273,
        5   1274 (9th Cir. 1993)).
        6   B.    Leave to Amend
        7         Pursuant to Rule 15(a), a district
        8                                           derlying the amendment policy is to
        9                                        rather than on the pleadings or
       10                     Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000). Leave to
       11   amend should be granted unless the Cour
       12   not possibly be cured by the                              Id. (quoting Doe v. United
       13   States, 8 F.3d 494, 497 (9th Cir. 1995)).
       14                                    III. ANALYSIS
       15   A.    Overtime Claim
       16         In his first claim for relief, Hines alleges that Defendants failed to pay
       17   overtime wages in violation of § 510 of the California Labor Code. That statute
       18   provides, in pertinent part, that:
       19         [E]ight hours of labor constitutes a
       20         of eight hours in one workday and any work in excess of 40 hours in
       21         any one workweek . . . shall be compensated at the rate of no less than
       22         twice the regular rate of pay for an employee.
       23   Cal. Lab. Code § 510. The Court gr                          evious motion to
       24   dismiss this claim, with leave to amend, because Hines failed to allege facts to
       25   show that he was exempt from the collective bargaining agreement (the
                      14
       26                  In the absence of such allegations, the Court determined that Hines
       27
       28   14
                  See First Motion Order at 5.

                                                       -5-


                                                                                               Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 9 of 19 Page ID #:638
                                                                                                   Exhibit G



        1                                           ed facts to avoid preemption under
                                       15
        2
        3          In his Amended Complaint, Hines alleges (on information and belief) that
        4   on December 30, 2018, he worked an 8.8 hour shift, but Defendants did not
        5   compensate him for the time that he spent changing in and out of his unform. 16
        6   Hines further estimates that he worked an additional 15 minutes of unrecorded,
        7   uncompensated time during the week of the December 30, 2018. 17
        8          Defendants contend that because Hines was subject to a CBA, his claim
        9   under Cal. Lab. Code § 510 is preempted by Cal. Lab. Code § 514, which
       10   establishes an exemption for employees whose employment is governed by the
       11   terms of a CBA.18 Hines asserts that he is a non-exempt employee. 19 Hines
       12   claims that Cal. Lab. Code § 514 does not apply because the CBA in this case
                                                                                          20
       13                                                                                      As an
       14   example, Hines contends that the CBA is unclear about whether employees are
       15   compensated at the overtime rate for the time spent undergoing psychological
       16   and physical evaluations.21
       17          Under California law, a party cannot pursue an overtime claim under the
       18   California Labor Code if he is subject to a CBA. See Cal. Lab. Code §§ 510 &
       19   514. In this regard, California law provides that a person is subject to a CBA
       20   and, therefore, is not subject to Cal. Lab. Code § 510 when:
       21
       22
            15
                  Id.
       23   16
                  Amended Complaint ¶ 40.
       24   17
                  Id.
            18
       25         See Decl. of Mike Goodwin in Supp.
                                                 5, 9, 11, 18, 26, 29, 32, & 40; id., Ex. E at 2, 4,
       26   26, 29, 30, & 41; id., Ex. F at 6, 14, 16-18, 21, 23, & 25.
            19
                  See Amended Complaint ¶ 40
       27   20

       28   21
                   See id.

                                                       -6-


                                                                                                   Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 10 of 19 Page ID #:639
                                                                                                       Exhibit G



         1          [T]he [CBA] expressly provides for the wages, hours of work, and
         2          working conditions of the employees, and if the agreement provides
         3          premium wage rates for all overtime hours worked and a regular
         4          hourly rate of pay for those employees of not less than 30 percent
         5          more than the state minimum wage.
         6   Cal. Lab. Code § 514. Based upon the plain text of the statute, courts have
         7   consistently held that Cal. Lab. Code § 514 exempts overtime claims when an
         8   employee is subject to a valid CBA. See e.g., Curtis v. Irwin Industries, Inc., 913
         9   F.3d. 1146, 1154 (9th Cir. 2019); Cathcart v. Sara Lee Corp., 2011 WL 5981849,
        10   at *7 (N.D. Cal. Nov. 30, 2011); Kilbourne v. Coca-Cola Co., 2014 WL 11397891,
        11   at *7 (S.D. Cal . July 14, 2014); Gen. Atomics v. Superior Ct. of San Diego Cty., 64
        12   Cal. App. 5th 987, 995-999 (2021); Vranish v. Exxon Mobil Corp. 223
        13   Cal. App. 4th 103, 108-09 (2014).
        14          To comply with Cal. Lab. Code § 514, the CBA must state clearly that the
        15   standard wages and the overtime wages ar
        16   minimum wage. Cal. Lab. Code § 514. Here, the CBA states unequivocally that
        17
        18   meets or exceeds the overtime rate required when there is a valid CBA between
        19   the parties.22 See Cal. Lab. Code § 510. Here,
        20   lowest hourly rate was $24.44, which exceeds the 30% threshold under
        21   Cal. Lab. Code § 510 (because the minimum wage in California was $12 per hour
        22   during the relevant time frame). Ther
        23   the requirements of Cal. Lab. Code § 514 because the CBA provides premium
                                                                                           23
        24   standard and overtime wages that
        25
        26
             22
        27          See Goodwin Decl., Ex. D at 32.
             23
                    See id. at 5, 9, 11, 18, 26, 29, 32, & 40; id., Ex. E at 2, 4, 26, 29, 30, & 41;
        28   id., Ex. F at 6, 14, 16-18, 21, 23, & 25.

                                                        -7-


                                                                                                       Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 11 of 19 Page ID #:640
                                                                                                  Exhibit G



         1         In support of his argument that Cal. Lab. Code § 514 does not apply,
         2   Hines cites Angeles v. U.S. Airways Inc., 2013 WL 622032 (N.D. Cal. Feb. 19,
         3   2013), where the court held that the CBA exemption does not apply if the CBA
         4                                                                             Id. at *5.
         5   However, the CBA at issue in Angeles plainly denied overtime pay. Here, in
         6   contrast, the CBA expressly guarantees overtime pay at a premium rate.
         7   Therefore, because the CBA at issue guarantees an hourly wage that exceed the
         8   30% threshold, and because the hourly overtime rate meets the requirements of
         9                                        me claim is preempted by the CBA. See
        10   Curtis v. Irwin Industries, Inc., 913 F.3d 1146, 1154-55 (9th Cir. 2019) (if a CBA
        11   meets the requirements of Cal. Lab. Code § 514, then Cal. Lab. Code § 510 does
        12   not apply); Olea v. Teichert Pipelines, Inc., 2021 WL 1839683, at *3. (C.D. Cal.
        13   May 7, 2021) (to similar effect).
        14         Accordingly, the Court GRANTS the Motion to Dismiss with respect to
        15   the Overtime Claim. Furthermore, considering that Hines has had two
        16   opportunities to amend his complaint, the Court finds that granting further leave
        17   to amend would be futile. See Lopez, 203 F.3d at 1127.
        18   B.    Minimum Wage Claim
        19         In his second claim for relief, Hines alleges that Defendants did not pay
        20   him a minimum wage for all of the time that he worked because Defendants
        21   allegedly did not permit employees to clock-in for pre- and post-shift activities. 24
        22   According to Hines, those activities included donning and doffing the uniform. 25
        23   Hines also alleges (on information and belief) that on February 11, 2019,
        24   Defendants failed to compensate him for at least the minimum wage. 26
        25
        26
             24
                   See Amended Complaint ¶ 45.
        27   25
                   Id.
        28   26
                   Id.

                                                      -8-


                                                                                                  Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 12 of 19 Page ID #:641
                                                                                                   Exhibit G



         1         Under Rule 8, a complaint must plead sufficient factual content to
         2                                                   inference that the defendant is liable
         3                                   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
         4   (internal quotation marks omitted); see also Fed. R. Civ. P. 8(a).
         5         Here, Hines has not pleaded sufficient facts plausibly to support his
         6   claims. Hines identifies only one time
         7   during which Defendants allegedly failed to pay him the minimum wage, but
         8   that bare assertion is not supported by any evidentiary facts. 27
         9   allegations are conclusory.28 See Guerrero v. Halliburton Energy Servs. Inc., 2016
        10   WL 6494296, at *4 (E.D. Cal. Nov. 2, 2016) (dismissing wage claim where the
        11   plaintiff failed to allege details of a specific workweek during which he was not
        12   paid all of the wages due to him). Other district courts have similarly dismissed
        13   minimum wage claim on this basis. See, e.g., id.; Dawson v. HITCO Carbon
        14   Composites, Inc., 2017 WL 7806618, at *4 (C.D. Cal Jan. 20, 2017) (dismissing
        15   minimum wage claim with leave to am
        16   allegations, devoid of any factual detail, are insufficient to state a plausible
        17            Morales v. Paschen Mgmt. Corp., 2019 WL 454421, at
        18   boilerplate recitations of the law and conclusory allegations are insufficient to
        19                                             see also Boyack v. Regis Corporation, 812
        20
        21         Although Hines reasserts the general allegation that Defendants
        22   prevented him from recording time for donning and doffing his uniform, he does
        23   not make any allegations to connect the alleged unpaid time to the week of
        24   February 11, 2019, nor does he allege any facts to show that Defendants knew
        25   that he was working off the clock. Moreover, Hines fails to allege any details
        26
        27   27
                   Amended Complaint ¶ 45.
        28   28
                   Id.

                                                       -9-


                                                                                                   Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 13 of 19 Page ID #:642
                                                                                                    Exhibit G



         1   about the purported detrimental rounding policy that would demonstrate that
         2   his hourly rate of $28.76 fell below the minimum wage. See De Dios v. Gerard
         3   Roof Products, LLC, 2018 WL 6016952, at *4 (C.D. Cal. Sept. 4, 2018). In sum,
         4                                   t allegations of underlying facts to give fair notice
         5   and to enable [Defendants] to de                                     Starr v. Baca,
         6   652 F.3d 1202, 1216 (9th Cir. 2011).
         7         Accordingly, the Court GRANTS the Motion to Dismiss with respect to
         8   the Minimum Wage Claim. Furthermore, considering that Hines has had two
         9   opportunities to amend his complaint, the Court finds that granting further leave
        10   to amend would be futile. See Lopez, 203 F.3d at 1127.
        11   C.    Rest and Meal Break Claims
        12         Hines alleges that he was not permitted to take rest or meal break periods.
        13   In support of this claim, Hines alleges that he suffered a break violation during
        14   the week of February 11, 2019, because he had to wait for another employee to
        15   relieve him. He further alleges that because Defendants required him to keep a
        16   radio on his person while he took his breaks, Defendants failed to provide him
        17   with uninterrupted meal and rest periods.29 Defendants respond that Hines fails
        18   to allege sufficient facts in support of this claim, such as facts to show a date or
        19   factual scenario where he experienced a meal or rest break violation. 30
        20         1.     Rest Break Claim
        21         Under California law, an employee is entitled to a 10-minute rest break
        22   every four hours that the employee works. Cal. Lab. Code § 226.7. Here,
        23                                         rest break violation during the week of
        24   February 11, 2019, when he was unable to take a rest break until another security
        25   officer could relieve him of his duties, is vague and conclusory. 31 Hines also fails
        26
             29
                   Amended Complaint ¶ 58.
        27   30

        28   31
                   Amended Complaint ¶ 58.

                                                      -10-


                                                                                                    Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 14 of 19 Page ID #:643
                                                                                                 Exhibit G



         1   to allege any factual details of an instance in which Defendants prevented or
         2   discouraged him from taking a rest break. In the absence of additional
         3   supporting allegations, Hine
         4   claim for relief. See Freeman v. Zillow, Inc., 2015 WL 81863645, at *6 (C.D. Cal
         5                                           s allegations raise the possibility of
         6   violations, Plaintiff has failed to provide sufficient detail to support a reasonable
         7   inference that Defendant violated Califo
         8   Hines fails to allege sufficient facts to support an inference that, merely because
         9   he was required to keep a radio on his person, he necessarily would be required
        10   to answer or the radio would interfere with his rest break. See Sherman v.
        11                                  , 2019 WL 3220585, at *4 (C.D. Cal. Mar. 6. 2019);
        12   Ramirez v. C and J Well Service, Inc., 2020 WL 5846464, at *4 (C.D. Cal.
        13   Mar. 27, 2020); Tavares v. Cargill Inc., 2019 WL 2918061, at *5 (E.D. Cal.
        14   July 8, 2019).
        15         2.     Meal Break Claim
        16         To plead a meal break violation claim, the plaintiff must allege that the
        17   employer (1) did not relieve the employee of all duty; (2) did not relinquish all
        18                                         es; and (3) impeded or discouraged
        19   employees from taking meal breaks. Brinker Restaurant Corp. v. Sup. Ct., 53
        20   Cal. 4th 1004, 1039-40 (2012). Here, although Hines identifies the week of
        21   February 11, 2019, as one during which he suffered a meal break violation, Hines
        22   fails to allege any supporting factual allegations to show that Defendants
        23   prevented Hines from taking his meal break, which is a required element of
        24                    Landers                           , 771 F.3d 638, 645 (9th Cir.
        25   2015). Further, contrary                             the CBA does not contain
        26   terms providing requisite meal and rest breaks under Cal. Lab. Code § 512, a
        27   review of the CBA shows that is not the case. Article 14, section 5 of the CBA
        28                              mployees agree to an on the job paid meal period each

                                                      -11-


                                                                                                 Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 15 of 19 Page ID #:644
                                                                                                Exhibit G



         1   shift, in doing so, California Labor Code 512 is knowingly waived for meal and
                            32
         2   rest periods        Therefore, because the labor union that represents Hines
         3   bargained with Defendants to provide covered employees with paid meal breaks,
         4   the CBA preempts the requirement under Cal. Lab. Code § 512 for unpaid, off-
         5   duty meal periods. See Brinker, 53 Cal. 4th at 1039 (holding that an employer is
         6   obligated to provide a meal period to its employees); Araquistain v. Pac. Gas &
         7   Elec. Co., 229 Cal. App. 4th 227, 239 (2014). Thus, because the CBA preempts
         8   Cal. Lab. Code § 512, Hines cannot state a plausible claim for violation of that
         9   statute.
        10         Accordingly, the Court GRANTS the Motion to Dismiss with respect to
        11   the Rest and Meal Break Claims. Furthermore, considering that Hines has had
        12   two opportunities to amend his complaint, the Court finds that granting further
        13   leave to amend would be futile. See Lopez, 203 F.3d at 1127.
        14   D.    Wage Statements Claim
        15         Hines avers that he received erroneous wages statements for the week of
        16   October 25, 2019, insofar as the wage statement failed to distinguish between the
        17   overtime rate from his regular pay rate.33 Hines also alleges that his wage
        18   statement for the week of January 18, 2018, failed to differentiate his overtime
        19   pay rate from his regular wage rate.34 According to Hines, he worked 0.80 hours
        20   of overtime, thereby earning $22.33, but Defendants paid him only $11.31. 35
        21   Defendants respond that Hines fails to allege that his wage statements were
        22   deficient in documenting his paid wages, and, even if the wage statements
        23   contained inaccurate overtime rates of pay, Hines could have easily ascertained
        24   the actual overtime rate of pay based upon the accurate information provided on
        25
             32
        26         See Goodwin Decl., Ex. F at 19 (emphasis added).
             33
                   Amended Complaint ¶ 25.
        27   34
                   Id. at ¶ 65.
        28   35
                   Id.

                                                      -12-


                                                                                                Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 16 of 19 Page ID #:645
                                                                                                  Exhibit G



         1   the wage statement.36 Defendants also point out that Hines does not dispute
         2   that he failed to identify any policy, practice, or procedure that resulted in the
         3   provision of inaccurate wage statements that would enable him to pursue his
         4   Wage Statements Claim on a class-wide basis.37
         5                                                  wage statements to contain certain
         6   information. Cal. Lab. Code § 226(a). That statute further grants a private right
         7   of action to any employee who suffers
         8   intentional failure by an employer
         9   Cal. Lab. Code § 226(e). To plead a claim under Cal. Lab. Code § 226, an
        10                                             e to include in the wage statement one
        11
        12                                                  Brewer v. General Nutrition
        13   Corporation, 2015 WL 5072039, at *5 (N.D. Cal. Aug. 27, 2015). The purpose of
        14                                document the paid wages to ensure the employee is
        15                                                                   Soto v. Motel 6
        16   Operating, L.P., 4 Cal. App. 5th 385, 392 (2016) (emphasis in or
        17   the absence of hours worked will give rise to an inference of injury; the absence of
        18   accurate wages earned will be remedied by the violated
        19   Maldonado v. Epsilon Plastics, Inc., 22 Cal. App. 5th 1308, 1337 (2018) (emphasis
        20   in original).
        21                                              ysis of the defici
        22   allegations, Hines still asserts only conclusory allegations that Defendants acted
        23
        24   additional facts to support those conclusions. 38
        25   conclusory to put Defendants on notice of any wrongdoing, and fail to state a
        26
             36
        27   37
                    Id.
        28   38


                                                     -13-


                                                                                                  Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 17 of 19 Page ID #:646
                                                                                                Exhibit G



         1                               Soratorio v. Tesoro Ref & Mktg. Co., 2017 WL 1520416,
         2   at *5-*6 (C.D. Cal. Apr. 26, 2017). Further, Hines fails to allege that that the
         3   wage statements inaccurately reflect the number of hours that he worked. 39
         4   Therefore, Hines has not pleaded sufficient facts to allege a claim for violation of
         5   Cal. Lab. Code § 226(a) & (e).
         6         Accordingly, the Court GRANTS the Motion to Dismiss with respect to
         7   the Wage Statements Claim. Furthermore, considering that Hines has had two
         8   opportunities to amend his complaint, the Court finds that granting further leave
         9   to amend would be futile. See Lopez, 203 F.3d at 1127.
        10   E.    Waiting Time Penalty
        11         The sixth claim for relief in the Amended Complaint is for waiting time
        12   penalties. Hines alleges that he
        13   termination to timely payment of all wages earned an unpaid prior termination,
                                                          40
        14
        15   waiting time penalty claim is conclusory and is not supported by sufficient
        16   factual allegations.41 Despite having a third opportunity to allege sufficient facts
        17   in the Amended Complaint, the Court finds that Hines still fails to allege
        18   sufficient facts in support of this claim, such as his separation date or any facts to
        19   support an inference that Defendants acted willfully.
        20         Accordingly, the Court GRANTS the Motion to Dismiss with respect to
        21   the Waiting Time Penalty Claim. Furthermore, considering that Hines has had
        22   two opportunities to amend his complaint, the Court finds that granting further
        23   leave to amend would be futile. See Lopez, 203 F.3d at 1127.
        24
        25
        26
             39
                   Id.
        27   40
                   Amended Complaint ¶ 73.
        28   41


                                                      -14-


                                                                                                Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 18 of 19 Page ID #:647
                                                                                              Exhibit G



         1   F.
         2         The seventh claim for relief in the Amended Complaint is for unfair
         3   competition in violation of Californi
         4   Cal. Bus. & Prof. Code §§ 17200, et seq.42
         5   unlawful, unfair or fraudulent business act or practice and unfair, deceptive,
         6   untrue or misleading ad
         7         Hines avers that Defendants allegedly engaged in unlawful business
         8   practices that violate the California Labor Code.43 Defendants contend that the
         9   UCL claim should be dismissed because Hines fails to allege a plausible
        10   predicate violation of any law and because Hines is not entitled to restitution.44
        11         For the reasons stated in the preceding sections the Court finds that
        12   Hines fails to allege any plausible unlawful practice or unfair practice under the
        13   UCL (i.e., any plausible violation of the Labor Code). Based upon the foregoing,
        14   the Court GRANTS Defendants Motion to Dismi
        15   of the UCL. Furthermore, considering that Hines has had two opportunities to
        16   amend his complaint, the Court finds that granting further leave to amend would
        17   be futile. See Lopez, 203 F.3d at 1127.
        18                                 IV. CONCLUSION
        19         For the foregoing reasons, the Court hereby ORDERS as follows:
        20         1.                           to Dismiss is GRANTED in its entirety,
        21   without leave to amend.
        22
        23
        24
        25
        26
             42
                   See
        27   43
                   Amended Complaint ¶ 80.
        28   44


                                                       -15-


                                                                                              Exhibit G
Case 5:21-cv-00287-JWH-KK Document 24-1 Filed 09/17/21 Page 19 of 19 Page ID #:648
                                                                            Exhibit G



         1        2.    Judgment will issue accordingly.
         2        IT IS SO ORDERED.
         3
         4   Dated: August 24, 2021
                                                 John W. Holcomb
         5                                       UNITED STATES DISTRICT JUDGE
         6
         7
         8
         9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28

                                                 -16-


                                                                            Exhibit G
